ORDER

PER CURIAM.
Wayne Windisch appeals from the judgment upon his conviction by a jury of one *267count of statutory sodomy in the first degree, Section 566.062, RSMo 2000, for which he was sentenced to twenty years’ imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).